[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-14490                   March 26, 2008
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                  D. C. Docket No. 07-00063-CR-3-LAC

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

GRADY D. WEST,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (March 26, 2008)

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Grady D. West appeals his 60-month sentence imposed following his guilty

plea to one count of driving under the influence (DUI) in the special maritime and

territorial jurisdiction of the United States, in violation of 18 U.S.C. §§ 7, 13 and

Fla. Stat. § 316.193; and one count of driving with a suspended or revoked license

in the special maritime and territorial jurisdiction of the United States, in violation

of 18 U.S.C. §§ 7, 13 and Fla. Stat. § 322.34(2). West contends his sentence,

imposed at the statutory maximum for his DUI offense, was procedurally and

substantively unreasonable.

       We review a defendant’s sentence for reasonableness under an abuse-of-

discretion standard. Gall v. United States, 128 S. Ct. 586, 597 (2007). A sentence

may be procedurally or substantively unreasonable. Id. “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in light of both [the] record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      In reviewing for reasonableness, we

      must first ensure that the district court committed no significant
      procedural error, such as failing to calculate (or improperly
      calculating) the Guidelines range, treating the Guidelines as
      mandatory, failing to consider the § 3553(a) factors, selecting a
      sentence based on clearly erroneous facts, or failing to adequately
      explain the chosen sentence–including an explanation for any
      deviation from the Guidelines range.



                                            2
Gall, 128 S. Ct. at 597. “[A]fter giving both parties an opportunity to argue for

whatever sentence they deem appropriate, the district judge should then consider

all of the § 3553(a) factors to determine whether they support the sentence

requested by a party.” Id. at 596. The factors in § 3553(a) the court must consider

are:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) the need to reflect the seriousness
       of the offense, to promote respect for the law, and to provide just
       punishment for the offense; (3) the need for deterrence; (4) the need to
       protect the public; (5) the need to provide the defendant with needed
       educational or vocational training or medical care; (6) the kinds of
       sentences available; (7) the Sentencing Guidelines range; (8) pertinent
       policy statements of the Sentencing Commission; (9) the need to
       avoid unwanted sentencing disparities; and (10) the need to provide
       restitution to victims.

Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)). It is sufficient for the district

court to acknowledge it has considered the § 3553(a) factors, but it need not

explicitly discuss each of them. United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). “After settling on the appropriate sentence, [the court] must adequately

explain the chosen sentence to allow for meaningful appellate review and to

promote the perception of fair sentencing.” Gall, 128 S. Ct. at 597.

       After considering the § 3553(a) factors, the court “must make an

individualized assessment based on the facts presented.” Id. We have recognized

“there is a range of reasonable sentences from which the district court may

                                           3
choose.” Talley, 431 F.3d at 788. Necessarily, there are also “sentences outside

the range of reasonableness that do not achieve the purposes of sentencing stated in

§ 3553(a) and that thus the district court may not impose.” United States v.

Martin, 455 F.3d 1227, 1237 (11th Cir. 2006). Nonetheless, we are

      still required to make the calculus ourselves, and are obliged to
      remand for resentencing if we are left with the definite and firm
      conviction that the district court committed a clear error of judgment
      in weighing the § 3553(a) factors by arriving at a sentence that lies
      outside the range of reasonable sentences dictated by the facts of the
      case.

United States v. Pugh, __ F.3d __, No. 07-10183, 2008 WL 253040, at *9 (11th

Cir. Jan. 31, 2008) (quotations omitted ).

      West has not met his burden of establishing his sentence was procedurally

unreasonable. There was no applicable Sentencing Guidelines range for these

offenses, so the district court could not consider a Guidelines range. The district

court explicitly stated it had considered the § 3553(a) factors, and the record

reveals it did consider several of these factors when imposing its sentence. The

court specifically stated its sentence was reasonable because it would deter similar

conduct by others and protect the public from further DUI offenses by West. See

18 U.S.C. § 3553(a)(2)(B), (C). The court also implicitly considered and

acknowledged the nature and severity of West’s offenses, as well as his personal

characteristics, and, referring to West’s many previous DUI convictions, expressed

                                             4
surprise that West had not killed anyone yet. See 18 U.S.C. § 3553(a)(1). In

addition, the court considered West’s mitigating evidence with respect to his

personal characteristics and background, noting West’s “situation was very, very

personally tragic,” but that the court was required to protect the public at large.

See 18 U.S.C. § 3553(a)(1), (a)(2)(C). Similarly, defense counsel and West both

emphasized West’s substance abuse problems, and the court, after acknowledging

West had a substance abuse problem, ordered that he participate in a substance

abuse program during incarceration as part of his sentence. See 18 U.S.C.

§ 3553(a)(2)(D).

      West contends his sentence was substantively unreasonable primarily

because it was imposed at the statutory maximum for the DUI offense. However,

he cites no binding authority to support his argument that a sentence at the

statutory maximum must be “strictly construed.” Regardless of whether the

sentence is at the statutory maximum, it will be upheld on review as long as the

ultimate sentence is a reasonable one. See, e.g., United States v. Eldick, 443 F.3d

783, 790 (11th Cir.), cert. denied, 127 S. Ct. 251 (2006) (holding the court’s

consecutive sentences at the statutory maximum on each count were reasonable

because of the gravity of the offense). Id. Because the district court conducted an

individualized analysis based on its consideration of several of the § 3553(a)



                                           5
factors, we conclude West has not met his burden of demonstrating his 60-month

sentence is substantively unreasonable. Accordingly, we affirm West’s sentence.

      AFFIRMED.




                                        6